Citation Nr: 1230611	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-35 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a separate compensable rating for left leg radiculopathy.

2.  Entitlement to a separate compensable rating for right leg radiculopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from July 1989 to September 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
In May 2006 the Veteran requested service connection for bilateral lower extremity radiculopathy as secondary to his service-connected low back disability.  The October 2007 rating decision on appeal granted service connection for left leg radiculopathy and combined that disability as part of the Veteran's already service-connected lumbosacral pain syndrome.  

A November 2008 rating decision granted service connection for right leg radiculopathy and combined that disability as part of the Veteran's already service-connected lumbosacral pain syndrome.  

In November 2008, the Veteran appealed, asserting that he is entitled to separate compensable ratings for his left and right leg radiculopathies.  

The Board finds that the Veteran perfected an appeal regarding his claim that he is entitled to a separate compensable rating for right leg radiculopathy, notwithstanding the fact that his substantive appeal pre-dated the November 2009 statement of the case (SOC) on this issue.  See Archibold v. Brown, 9 Vet. App. 124, 132 (1996).


FINDING OF FACT

The Veteran's right and left lower extremity radiculopathy symptoms include complaints of pain and decreased sensation, and his right and left lower extremity radiculopathy results in diminished patellar and ankle reflexes.



CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for the chronic neurologic manifestation of left leg radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2011). 

2.  The criteria for a separate 10 percent evaluation for the chronic neurologic manifestation of right leg radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The Veteran's appeal arises from the Veteran's disagreement with the initial rating evaluations assigned following the grant of service connection.  In such cases the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because the other forms of notice-such as notice contained in the rating decisions and statements of the case have already provided the claimant with the notice of law applicable to these specific claims on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007). 

The record reflects that the Veteran's service treatment records, VA medical records, and private medical records, have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal. 

The Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In this case service connection was granted and a 20 percent rating was assigned for lumbosacral pain syndrome since September 1990.  The October 2007 rating decision notes that the Veteran's lumbosacral disability is 20 percent disabling under Diagnostic Code 5239.  The General Rating Formula for Diseases and Injuries of the Spine provides that "any associated objective neurologic abnormalities" related to a spine disability are to be rated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a , Diagnostic Codes 5235-5242, Note (1).  Here, as the Veteran experiences radiculopathy in both his left and right lower extremities, these disabilities are to be separately rated if they are found to be compensably disabling.

In regard to peripheral nerve (sciatic nerve) injuries, a 10 percent rating requires mild incomplete paralysis.  A 20 percent rating requires moderate incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2011).

On VA examination in April 2007 the Veteran reported sensations of numbness, tingling, and pain irradiating into both lower extremities.  The examination revealed decreased pinprick sensation present distally in the lower extremities.  

The Veteran again complained of decreased sensation in the lower extremities on VA examination in September 2008.  The examiner noted that nerve conduction studies and EMG revealed bilateral lumbosacral radiculopathy.

The Veteran was provided another VA examination in June 2009.  The examiner noted that the Veteran had bilateral lower extremity radiculopathy with diminished patellar reflexes and diminished ankle jerks.

The above reported symptoms clearly have a disabling aspect to the Veteran.  As such, the Board finds that the lay and medical evidence supports awarding the minimum 10 percent rating for the right and left lower extremity sensory deficits absent significant motor or functional impairment. 

The Board further finds that the criteria for a rating greater than 10 percent for each extremity have not been met.  The medical evidence of record does not describe any significant motor or functional impairment.  For example, the June 2009 VA examiner stated that the Veteran's lower extremities had normal motor, tone and bulk.  As such, the Board finds that the Veteran's symptoms do not meet, or more nearly approximate, the criteria for incomplete paralysis of the sciatic nerve which is moderately disabling in degree.  Therefore, the Board finds that the criteria for separate 10 percent ratings, but no higher, for the chronic neurologic manifestations of right and left lower extremity radiculopathy have been met.


ORDER

A separate 10 percent rating for left leg radiculopathy is granted, subject to the law and regulations regarding the award of monetary benefits.

A separate 10 percent rating for right leg radiculopathy is granted, subject to the law and regulations regarding the award of monetary benefits.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


